282 S.W.3d 413 (2009)
Douglas B. MEEKS, Plaintiff/Appellant,
v.
David R. LEWIS, Defendant/Respondent.
No. ED 91929.
Missouri Court of Appeals, Eastern District, Division Three.
May 5, 2009.
M. Dwight Robbins, Fredericktown, MO, for Plaintiff/Appellant.
Lora Cooper, Nathan Bollinger, Fredericktown, MO, for Defendant/Respondent.
Before ROBERT G. DOWD, JR., P.J., CLIFFORD H. AHRENS, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Douglas B. Meeks appeals from the trial court's judgment denying his petition requesting a concealed carry endorsement. We have reviewed the briefs of the parties and the record on appeal and conclude the judgment of the trial court was supported by substantial evidence, was not against the weight of the evidence, and did not erroneously declare or apply the law. *414 Murphy v. Carton, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).